FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC T. HICKS,                                   No. 11-55507

               Plaintiff - Appellant,            D.C. No. 5:10-cv-00793-VAP-OP

  v.
                                                 MEMORANDUM *
GARFIELD BEACH CVS LLC; and
THRIFTY PAYLESS, INC., Str 9804,

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Eric T. Hicks appeals pro se from the district court’s order denying his

motion for a new trial. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion, Molski v. M.J. Cable, Inc., 481 F.3d 724, 728 (9th Cir.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2007), and we affirm.

      The district court did not abuse its discretion in denying Hicks’s motion for

a new trial because Hicks failed to establish any basis for such relief. See id. at

729 (setting forth grounds for a new trial under Federal Rule of Civil Procedure

59(a)); see also Fed. R. Civ. P. 60(b) (setting forth grounds for relief from a final

judgment).

      To the extent that Hicks challenges the district court’s judgment dismissing

his underlying action, we do not consider his contentions because Hicks did not

file a timely notice of appeal from that judgment. See Fed. R. Civ. P. 59(e) (tolling

motion must be filed within 28 days from entry of judgment); Fiester v. Turner,

783 F.2d 1474, 1475 (9th Cir. 1986) (order) (untimely motion does not suspend

time to appeal).

      Hicks’s motion for discovery and sanctions, filed on November 7, 2011, is

denied.

      AFFIRMED.




                                           2                                     11-55507